 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          DAVID GOLDSTINE,                                 CASE NO. C18-1164 MJP

11                                 Plaintiff,                MINUTE ORDER

12                 v.

13          FEDEX FREIGHT, INC, et al.,

14                                 Defendants.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Plaintiff’s motion to file the amended version of his amended complaint (Dkt. No. 15-1)

19   is GRANTED, and the Clerk is ordered to file Plaintiff’s amended complaint in the record.

20          The clerk is ordered to provide copies of this order to all counsel.

21          Filed October 15, 2018

22
                                                    William M. McCool
23                                                  Clerk of Court

24


     MINUTE ORDER - 1
 1
                        s/Paula McNabb
 2                      Deputy Clerk

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
